DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                          Information Disclosure Statements
The Information Disclosure Statements (IDS) filed on 6/29/2020 has been acknowledged.
Status of Application
Claims 1-20 are pending. Claims 1, 8, and 15 are the independent claims. Claims 1-2, 4, 8-9, 11, 15-16, and 18 have been amended.  This FINAL Office action is in response to the “Amendments and remarks” received on 8/15/2022.
Response to Arguments/Remarks
	With respect to Applicant’s remarks filed on 8/15/2022; Applicant's “Amendments and Remarks” have been fully considered. Applicant’s remarks will be addressed in sequential order as they were presented.
With respect to the claim rejections under 35 U.S.C. § 112 (b), applicants “Amendment and Remarks” have been fully considered and were persuasive. Therefore the claim rejections under 35 U.S.C. § 112 (b) have been withdrawn.
With respect to the previous claim rejections under 35 U.S.C. § 102 and § 103, applicant has amended the independent claim and these amendments have changed the scope of the original application and the Office has supplied new grounds for rejection attached above in the FINAL office action and therefore the prior arguments are considered moot.
It is the Office’s stance that all of applicant arguments have been considered and the rejections remain.
                                                         FINAL Action
CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 10 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01 (I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See 15 MPEP 2111.01 (II).
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01 (IV). Following a review of the claims in view of the specification herein, the Office has found that Applicant has not provided any lexicographic definitions, either expressly or implicitly, for any claim terms or phrases with any reasonable clarity, deliberateness and precision. Accordingly, the Office concludes that Applicant has not acted as his/her own lexicographer.
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function. See 35 U.S.C. §112(f) and MPEP §2181-2183. As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function limitation in a claim: 
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function 
the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that" 
the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

The Office has found herein that the claims do not contain limitations of means or means type language that must be analyzed under 35 U.S.C. §112 (f). 
Claim Objections
Claims 4, 11, and 18 have typographical errors that need to be corrected. 
Claims 4, 11, and 18 state wherein dynamically generating one or more contextually relevant images associated with the comprises” and it appears the term location is missing.
This Office suggests going through all claims and looking for similar errors as the above listed errors, as the above list was exemplary in nature and by no means exhaustive.  Appropriate action is required.
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1 states “dynamically generating one or more contextually relevant images” and the metes and bounds of the claim are unclear. What is and what is not a relevant image? What is the threshold on relevance? Further, what is threshold on contextually? As currently presented, it appears any image generated on any amount of data would read on these claims. As currently presented, the Claims fail to clearly recite the metes and bounds of the claims and are thus indefinite. The Office will interpret any image as reading on these limitations. Appropriate action is required.
Claim 8 is rejected under the same rational as Claim 1.
Claim 15 is rejected under the same rational as Claim 1.
Claims 2-7, 9-14, and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claim and for failing to cure the deficiencies listed above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8-13, and 15-20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Chung et al. (United States Patent Publication 2017/0176208).
With respect to Claim 1: Chung discloses “A computer-implemented method comprising” [Chung, Abstract];  
“in response to receiving a request to navigate to a location” [Chung, ¶ 0115-0119 and Figure 8a-8d];
“dynamically generating one or more contextually relevant images associated with the location” [Chung, ¶ 0115-0119 and Figure 8a-8d]; 
“displaying the dynamically generated one or more images on a user device” [Chung, ¶ 0115-0119 and Figure 8a-8d]; 
“and navigating a user to the location using the dynamically generated one or more images” [Chung, ¶ 0115-0119 and Figure 8a-8d].
With respect to Claim 2: Chung discloses “The computer-implemented method of claim 1, further comprising: refining the dynamically generated one or more images” [Chung, ¶ 0115-0119 and Figure 8a-8d].
With respect to Claim 3: Chung discloses “The computer-implemented method of claim 2, further comprising: verifying received input by authenticating input based on a radius of the location within a specified time frame” [Chung, ¶ 0057, 0115-0119 and Figure 8a-8d].
With respect to Claim 4: Chung discloses “The computer-implemented method of claim 1, wherein dynamically generating one or more contextually relevant images associated with the location  comprises: prioritizing contextual information associated with the location” [Chung, ¶ 0115-0119 and Figure 8a-8d]; 
“and generating one or more images that match the contextual information” [Chung, ¶ 0115-0119 and Figure 8a-8d].
With respect to Claim 5: Chung discloses “The computer-implemented method of claim 4, wherein generating one or more images that match the contextual information comprises: identifying a plurality of objects within the generated one or more images” [Chung, ¶ 0115-0119 and Figure 8a-8d]; 
“and altering at least one object of the plurality of identified objects based on contextual information” [Chung, ¶ 0115-0119 and Figure 8a-8d].
With respect to Claim 6: Chung discloses “The computer-implemented method of claim 5, further comprising: generating one or more graphical icons to be overlaid on the one or more generated images that represents at least one object of the plurality of objects” [Chung, ¶ 0115-0119 and Figure 8a-8d]; 
“and overlaying the at least one or more generated graphical icons over a generated image of the one or more generated images displayed on the user device” [Chung, ¶ 0115-0119 and Figure 8a-8d].
With respect to Claims 8-13: all limitations have been examined with respect to the method in claims 1-6. The product taught/disclosed in claims 8-13 can clearly perform the method of claims 1-6. Therefore claims 8-13 are rejected under the same rationale.
With respect to Claims 15-20: all limitations have been examined with respect to the method in claims 1-6. The system taught/disclosed in claims 15-20 can clearly perform the method of claims 1-6. Therefore claims 15-20 are rejected under the same rationale.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 7 and 14 are rejected under 35 USC 103 as being unpatentable over Chung et al. (United States Patent Publication 2017/0176208) in view Joshi et al. (WO2014045155).
With respect to Claim 7: While Chung discloses “altering the one or more identified objects” [Chung, ¶ 0115-0119 and Figure 8a-8d];
However Chung does not specifically state that the altering is based on a color scheme.
Joshi, which is also a point of interest color system teaches “wherein altering the one or more identified objects based on contextual information comprises: identifying colors emitted by the object; and altering the object to depict the identified color emitted by the object” [Page, 5, lines 11-23 and 33-39.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Joshi into the invention of Chung to include using contextual images with color overlays and direction markers to navigation a user as Chung discloses but to also match colors to known color schemes as taught by Joshi with a motivation of creating a more robust system that is more user friendly and increases recognition . Additionally,  the claimed invention is merely a combination of old, well known elements such a navigation with data and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
With respect to Claim 14: all limitations have been examined with respect to the method in claim 7. The product taught/disclosed in claim 14 can clearly perform the method of claim 7. Therefore claim 14 is rejected under the same rationale.
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESS WHITTINGTON whose telephone number is (571)272-7937.  The examiner can normally be reached on 7am -4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESS WHITTINGTON/Examiner, Art Unit 3669